Citation Nr: 0927091	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1945, and from August 1950 to October 1974.  He died 
in April 2005.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2006 decision issued by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005 at the age of 82 as the 
immediate result of congestive heart failure with 
contributing coronary artery disease.  

2.  The Veteran is shown during his extended active service 
to have performed active duty in the Republic of Vietnam 
during the Vietnam era.  

3.  The Veteran is shown to have manifested findings of Type 
II diabetes mellitus that as likely as not contributed 
materially or substantially in producing or accelerating his 
demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by Type II diabetes 
mellitus is presumed to be due to Agent Orange exposure that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2008).  

2.  By extending the benefit of the doubt to the appellant, 
the service-connected Type II diabetes mellitus contributed 
materially in producing the Veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  Since the decision is 
favorable to, and does not prejudice the appellant, a lengthy 
discussion of VA's fulfillment of VCAA in this claim is not 
necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
The Board notes that Type II diabetes mellitus (also known as 
adult-onset diabetes) is a disorder for which a causal 
connection to herbicide exposure is presumed.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The surviving spouse of a Veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the evidence of record shows that the Veteran 
died in April 2005, at the age of 82.  The immediate cause of 
the Veteran's death as shown on the death certificate was 
congestive heart failure, with coronary artery disease listed 
as a contributing condition.  

At the time of the Veteran's death, the Veteran was service 
connected for residuals of shell fragment wounds to both 
hands, with retained foreign bodies (evaluated as 10 percent 
disabling); and bilateral hearing loss, prostatic 
hypertrophy, kidney stone with spastic bladder, and calluses 
on both feet (all noncompensably disabling)

In this case, the appellant asserts that, because the Veteran 
served in the Republic of Vietnam, service connection on a 
presumptive basis should be granted for Type II diabetes 
mellitus.  

A review of the claims file shows private medical evidence 
dated in December 1995 reporting diagnoses of adult onset 
diabetes and hypertension.  

A private medical record dated in November 1999 includes 
diagnoses of congestive heart failure, adult onset diabetes 
and hypertension.  

A May 2001 private medical record from Elk Regional Health 
Center includes a diagnosis of congestive heart failure.  A 
January 2003 private medical record shows a diagnosis of Type 
2 diabetes.  

A January 2005 private X-ray report includes a diagnosis of 
development of mild congestive heart failure.  

A September 2005 letter from a treating private physician 
indicates that the Veteran's Type II diabetes mellitus, 
diagnosed in December 1995, "aggravated" his coronary 
artery disease and congestive heart failure.  

As part of a February 2007 letter, the physician opined that 
the Veteran's Type II diabetes mellitus "contributed to" 
the development of his coronary artery disease and congestive 
heart failure.  He added that the Type II diabetes mellitus 
was diagnosed before the coronary artery disease and 
congestive heart failure.  

Another statement, dated in June 2009, shows that the 
physician reported having treated the Veteran for 20 years.  
He noted that the Veteran, who served in-country in Vietnam, 
had ongoing treatment for Type II diabetes mellitus from 1995 
until his death in 2005.  

The physician opined that, due to Type II diabetes mellitus, 
hypertension and COPD, the Veteran's overall medical 
condition progressively worsened until his untimely death in 
2005.  He additionally opined that it was more likely than 
not that the Veteran's presumptive Type II diabetes mellitus 
disorder and subsequent hypertension were "major 
contributing" factors leading the Veteran's death.  

Based on its review of the record, the Board finds that the 
Veteran's Type II diabetes mellitus, first diagnosed in 1995, 
must be presumed to have been due to herbicide exposure in 
the Republic of Vietnam.  Of record is a DD 214 showing that 
the Veteran served in the Republic of Vietnam.  As such, 
service connection for this disorder must be granted for the 
purpose of deciding the current appeal.  

The medical evidence also demonstrates that the Type II 
diabetes mellitus was manifested to a degree of at least 10 
percent during the Veteran's lifetime.  For example, a 
December 2002 private history and physical report shows that 
the Veteran took Humilin (insulin) twice daily for treatment 
of his Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.307(a)(6).  See also 38 C.F.R. § 4.88(b), Diagnostic Code 
7913.  

Finally, the Veteran's treating physician has opined that the 
Type II diabetes mellitus contributed materially in the 
development of his fatal coronary artery disease and 
congestive heart failure.  He also opined that the diabetes 
mellitus played a contributory role in producing the 
Veteran's demise.  

On this record, in resolving the all reasonable doubt in the 
appellant's favor, service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


